Citation Nr: 1045779	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  09-23 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable rating for scars, status 
post left thoracotomy, left chest tube insertions, and 
exploratory laparotomy.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The Veteran had active service from September 1981 until 
September 1985.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran had requested a hearing before a Veterans Law Judge 
at the local RO.  See VA Form 9, June 2009.  Such hearing was 
scheduled in November 2010, but the Veteran failed to report.  
Accordingly, the hearing request is considered to have been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Following a review of the record, the Board concludes that 
additional development is required before the Veteran's claim may 
be adjudicated.  Specifically, he should be afforded another VA 
examination to determine the current level of severity of his 
scar symptoms.  

It is acknowledged that a prior VA examination was performed in 
October 2007.  At that time, the Veteran reported some discomfort 
in the rib area.  He also felt a pulling sensation when he raised 
his left arm behind his head.  There was no tenderness of the 
chest tube scar itself, and there were no ulcerations or skin 
breakdowns over the scar area.  The scars were nontender and did 
not cause any functional loss.  

In his June 2009 substantive appeal, the Veteran indicated that 
he had one or two scars related to his active service that were 
"unstable or painful."  As the October 2007 examination did not 
reveal any objective pain or indicate unstable scars, the 
Veteran's statement is construed as evidence that his symptoms 
have worsened.  In such cases when an appellant asserts a 
worsening in his disability picture following the last 
examination of record, another examination should be afforded to 
more accurately assess the current level of disability.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997).  

Ongoing medical records should also be obtained. 38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of records 
of relevant VA or treatment records dated since 
March 2009.  Associate all such available 
records with the claims folder.

2.  Schedule the Veteran for a VA dermatologic 
examination to determine the current level of 
severity of his service-connected scar 
disability.  The claims file should be reviewed 
in conjunction with the examination, and all 
necessary tests should be performed.  

The examiner should clearly note the dimensions 
of each scar.  Additionally, the examiner should 
indicate, for each scar, whether the scar is 
superficial (i.e., the scar is not associated 
with underlying soft tissue damage), unstable 
(i.e., involving frequent loss of skin 
covering), or painful on examination, and also 
whether each scar causes functional loss.  The 
examiner should also note whether the scars have 
elevated or depressed contours on palpation, 
whether they are adherent to underlying tissue, 
are hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39 sq. cm.), have 
abnormal skin texture, have underlying soft 
tissue missing, or are indurated and inflexible 
in an area exceeding 6 square inches (39 sq. 
cm.).

All opinions and conclusions reached by the 
examiner must be supported by a complete 
rationale in a typewritten report.

3.  Upon completion of the above, readjudicate 
the issue on appeal and consider all evidence 
received since issuance of the most recent 
statement of the case.  If the determination 
remains less than fully favorable, the Veteran 
and his representative should be furnished an 
appropriate supplemental statement of the case 
and be provided an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, as 
appropriate.


The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


